                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BRYON K. CHAMP,                                         )
                                                            )
                   Plaintiff,                               )
                                                            )
    vs.                                                     )   Case No. 3:18-CV-01986-SMY
                                                            )
    CHESTER LICENSE FACILITY, and                           )
    their agents and Administrative employee,               )
    SHIRLEY FORCUM, and her agents,                         )
    WAYNE WOMAC, Forensic Coordinator,                      )
    CARRIE MORRIS, Old Therapist,                           )
    CHERYL SIMMON, Property                                 )
    Coordinator,                                            )
    RHIANNA DRAPER, New Therapist,                          )
    NAGESWARARAO VALLABHANNI,                               )
    M.D., Physician,                                        )
                                                            )
                   Defendants.                              )


                                  MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Bryon Champ, a pretrial detainee, brings this pro se action for deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges he was found unfit to stand

trial and transferred to Chester Mental Health Facility (“Chester”) in retaliation for exercising his

First Amendment rights. He further alleges that while at Chester, he was denied his right of access

to the courts in violation of the Fourteenth Amendment. Plaintiff seeks monetary damages and

injunctive relief.

          This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. 1 Under Section 1915A, the Court is required to screen prisoner complaints to



1
 A pretrial detainee who has been found unfit to stand trial is a “prisoner” within the meaning of the Prison Litigation
Reform Act (PLRA). Kalinowski v. Bond, 358 F.3d 978, 978–79 (7th Cir.2004) (“Pretrial detainees are ‘prisoners'
filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b). An action fails to state a claim upon which relief can be granted if it does not

plead “enough facts to state a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). At this juncture, the factual allegations of the pro se Complaint are to

be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                                 The Complaint

         Plaintiff makes the following allegations in the Complaint: Plaintiff was a pretrial detainee

being held in the Winnebago County Jail. During criminal proceedings (which appear to be

ongoing), 2 Plaintiff presented “exculpatory proof” and “legal issues not produced by his attorney.”

Judge Randy Wilt, Attorney Patrick E. Braun, State’s Attorney Joseph Carder, and Robert Meyer,

Ph.D. 3 retaliated against Plaintiff for presenting this evidence by colluding to find him unfit to

stand trial, resulting in his transfer to Chester. Plaintiff was detained at Chester from April 5, 2018

to August 29, 2018, at which time he was returned to Winnebago County Jail.

         While detained at Chester, unit director Shirley Forcum, therapist Carrie Morris, and Dr.

Vallabhanni denied Plaintiff access to legal resources and materials, prohibited him from

performing legal work, and denied him copies of cases he requested. As a result, Plaintiff was




for purposes of the PLRA because they are in custody while ‘accused of ... violations of criminal law.’” (quoting 28
U.S.C. § 1915(h)).
2
  Circuit Court records for Winnebago County, Illinois reveal that Plaintiff has criminal proceedings currently pending
in Case Nos. 2017-CF-1240, 2015-CM-656, and 2015-CM-1372. Plaintiff’s next court appearance in connection with
these proceedings is set for March 13, 2019. The Court may take judicial notice of these proceedings. Bova v. U.S.
Bank, N.A., 446 F.Supp.2d 926, 930 n. 2 (S.D. Ill. 2006).
3
 Although the body of the Complaint directs claims against Wilt, Braun, Carder, and Meyer, none of these individuals
are identified as defendants in the case caption or list of defendants.

                                                          2
unable to file an amended complaint in one of his lawsuits, resulting in a dismissal with prejudice.

Morris also failed to make arrangements for Plaintiff to attend a court hearing.

       Property coordinator Cheryl Simmon interfered with Plaintiff’s incoming legal mail. On

one occasion, his legal mail appeared to have been opened and then re-sealed with tape. Plaintiff

states that he has the right to have his legal mail opened in front of him (it is unclear whether he is

claiming interference with his legal mail on other occasions).

                                      Preliminary Dismissals

                                       Improper Defendants

       Plaintiff has identified “Chester License Facility and their agents” and “Administrative

Employee Shirley Forcum and her agents” as defendants. However, Plaintiff cannot maintain his

suit against Chester License Facility (presumably Chester Mental Health Facility) because it is a

division of a state governmental agency and is not a “person” subject to suit under section 1983.

       Additionally, Chester License Facility’s “agents” and Shirly Forcum’s “agents” are not

proper defendants. Plaintiff must identify an individual (not block groups of individuals) who

deprived him of his constitutional rights. A plaintiff is required to associate specific defendants

with specific claims, so that defendants are put on notice of the claims brought against them and

so they can properly answer the complaint. See Twombly, 550 U.S. at 555; Fed. R. Civ. P. 8(a)(2).

Where a plaintiff has not included a specific defendant in his statement of the claim, the defendant

cannot be said to be adequately put on notice of which claims in the complaint, if any, are directed

against him. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Accordingly, “Chester

License Facility and their agents” will be dismissed from the action with prejudice. Shirley

Forcum’s “agents” will also be dismissed from the action with prejudice. Shirley Forcum, is an




                                                  3
appropriate defendant, and the Court will separately evaluate whether Plaintiff has stated a claim

as to this individual.

                            Individuals not Properly Identified as Defendants

         In the body of the Complaint, Plaintiff asserts that Judge Randy Wilt, Attorney Patrick E.

Braun, State’s Attorney Joseph Carder, and Dr. Robert Meyer violated his civil rights in connection

with ongoing criminal proceedings. However, these individuals are not identified as defendants

in the case caption or list of defendants. This Court will not treat parties not listed in the caption

as defendants, and any claims against them are considered dismissed without prejudice. See Myles

v. United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (to be properly considered a party a

defendant must be “specif[ied] in the caption”). 4

                               Generic Allegations as to Womac and Draper

         Plaintiff lists Wayne Womac and Rhianna Draper as Defendants in the case caption but

fails to allege they engaged in any specific conduct that deprived him of his constitutional rights.

Instead, Plaintiff pleads in conclusory fashion that these individuals, among others, are responsible

for violating his constitutional rights. (Doc. 1, p. 25) (listing all defendants who allegedly violated




4
   Even if Plaintiff had included these individuals in the case caption or list of defendants, his claims against them
would be problematic. First, several of the individuals are immune from suit or are not state actors. See Polk County
v. Dodson, 454 U.S. 312, 325 (1981) (holding that “a public defender does not act under color of state law [for purposes
of liability under § 1983] when performing a lawyer's traditional functions as counsel to a defendant in a criminal
proceeding”); Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976) (prosecutor has absolute immunity for activities that
are “intimately associated with the judicial phase of the criminal process”); Mireles v. Waco, 502 U.S. 9, 112 S.Ct.
286, 116 L.Ed.2d 9 (1991) (discussing judicial immunity). Second, the claims against these individuals do not appear
to be properly joined with the claims pertaining to civil rights violations that allegedly occurred when Plaintiff was at
Chester. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“multiple claims against a single party are fine but
Claim A against Defendant 1 should not be joined with unrelated Claim B against Defendant 2. Unrelated claims
against different defendants belong in different suits….”); Fed.R.Civ.P. 18 and 20. Third, the alleged interference with
Plaintiff’s ongoing criminal proceedings implicates the Younger abstention doctrine. See SKS & Associates, Inc. v.
Dart, 619 F.3d 674, 678-80 (7th Cir. 2010) (“[t]he Younger doctrine requires federal courts to abstain from taking
jurisdiction over federal constitutional claims that seek to interfere with or interrupt ongoing state proceedings”).


                                                           4
his rights). 5 Such generic allegations are insufficient to state a claim under Section 1983. See

Twombly, 550 U.S. at 555 (must associate specific defendants with specific claims, so defendants

are put on notice). Accordingly, Womac and Draper will be dismissed without prejudice.

                                           Designation of Counts

        Based on the allegations of the Complaint, the Court finds it convenient to designate the

following Counts in this pro se action. The parties and the Court will use these designations in all

future pleadings and orders, unless otherwise directed by a judicial officer of this Court. The

designation of these Counts does not constitute an opinion regarding their merit.

        Count 1:          Fourteenth Amendment access to the courts claim against Forcum,
                          Morris, and Vallabhanni based upon a missed court appearance, the
                          denial of access to legal materials, and prohibiting “legal work”
                          resulting in a dismissal with prejudice for failure to file an amended
                          complaint in one of Plaintiff’s lawsuits.

        Count 2:          Fourteenth Amendment access to the courts claim against Simmon
                          for interfering with Plaintiff’s legal mail.

                                                   Discussion

                                        Count 1 – Access to Courts

        The right to access the courts is violated when a prisoner is deprived of such access and

suffers actual injury as a result. Lewis v. Casey, 518 U.S. 343, 350 (1996). To state a claim, a

plaintiff must explain “the connection between the alleged denial of access to legal materials and

an inability to pursue a legitimate challenge to a conviction, sentence, or prison conditions.” Ortiz

v. Downey, 561 F.3d 664, 671 (7th Cir. 2009) (internal quotation and citation omitted).

        Plaintiff alleges he missed a court appearance, was denied access to legal materials, and

was prohibited from “legal work” resulting in a dismissal with prejudice for failure to file an



5
  Plaintiff also alleges that he wrote to Defendant Womac on a single occasion regarding a lawsuit and a court date.
(Doc. 1, p. 16). However, the fact that Plaintiff wrote to Womac, standing alone, states no claim.

                                                         5
amended complaint in one of his lawsuits. These allegations are sufficient to allow Count 1 to

proceed against Forcum, Morris, and Dr. Vallabhanni.

                             Count 2 – Interference with Legal Mail

       Prisoners have protected First Amendment interests in both sending and receiving mail.

Rowe v. Shake, 196 F.3d 778, 782 (7th Cir. 1999). An inmate’s legal mail is entitled to even

greater protections because of the potential for interference with the Fourteenth Amendment right

of access to the courts. Guajardo–Palma v. Martinson, 622 F.3d 801, 802 (7th Cir. 2010).

Because a confidential communication with a lawyer is aimed to win a case rather than to enrich

the marketplace of ideas, it is “more straightforward” to approach an interference with legal mail

claim via an inmate’s Fourteenth Amendment right of access to the courts rather than his First

Amendment right. Id. at 802-03.

       “[W]hen a prison receives a letter for an inmate that is marked with an attorney’s name and

a warning that the letter is legal mail, officials potentially violate the inmate’s rights if they open

the letter outside of the inmate’s presence.” Kaufman v. McCaughtry, 419 F.3d 678, 686 (7th Cir.

2005) (citing Wolf v. McDonnell, 418 U.S. 539, 577 (1974)). An inmate’s claim of ongoing

interference with his legal mail may state a claim. Castillo v. Cook County Mail Room Dept., 990

F.2d 304 (7th Cir. 1993). However, isolated incidents of interference with legal mail are generally

insufficient to maintain a claim. Guarjardo-Palma, 622 F.3d at 805-06.

       A claim for interference with court access requires “some quantum of detriment caused by

the challenged conduct of state officials resulting in the interruption and/or delay of plaintiff’s

pending or contemplated litigation.” Alston v. DeBruyn, 13 F.3d 1036, 1041 (7th Cir. 1994).

While it is unclear whether Plaintiff is claiming ongoing interference with his legal mail, the

Complaint does not allege any harm as a result of ongoing interference with his legal mail or from



                                                  6
the opening of his legal mail on one occasion. Accordingly, the claim in Count 2 against Simmon

will be dismissed without prejudice.

                                            Class Action

       Plaintiff purports to bring this lawsuit as a class action. (Doc. 1, pp. 3, 4, 28, 29). To the

extent that Plaintiff is seeking class treatment and certification, the request is denied. See Oxendine

v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (holding it would be plain error to permit

imprisoned pro se litigant to represent his fellow inmates in a class action). The Federal Rules

permit class actions to be maintained only if the class representative “will fairly and adequately

protect the interests of the class,” Fed. R. Civ. P. 23(a)(4), and “[e]very court that has considered

the issue has held that a prisoner proceeding pro se is inadequate to represent the interests of his

fellow inmates in a class action.” Lee v. Gardinez, No. 11-cv-570-GPM, 2012 WL 143612, at *1

n.1 (S.D. Ill., Jan. 18, 2012) (quoting Craig v. Cohn, 80 F. Supp. 2d 944, 946 (N.D. Ind. 2000)

(internal citations and quotation marks omitted)).

                                             Disposition

       IT IS HEREBY ORDERED that Defendant CHESTER LICENSE FACILITY AND

THEIR AGENTS is DISMISSED with prejudice. The Clerk of the Court is DIRECTED to

terminate CHESTER LICENSE FACILITY AND THEIR AGENTS as a party in the Court’s

Case Management/Electronic Case Filing (“CM/ECF”) system.

       IT IS FURTHER ORDERED that Defendant ADMINISTRATIVE EMPLOYEE

SHIRLEY FORCUM AND HER AGENTS is DISMISSED with prejudice (to the extent that

Plaintiff has named Shirley Forcum’s “agents” as a defendant). The Clerk of the Court is

DIRECTED to terminate ADMINISTRATIVE EMPLOYEE SHIRLEY FORCUM AND

HER AGENTS as a party in CM/ECF. Further, the Clerk of the Court is DIRECTED to ADD



                                                  7
SHIRLEY FORCUM as a defendant in CM/ECF.

       IT IS FURTHER ORDERED that WOMAC and DRAPER are DISMISSED without

prejudice for failure to state a claim upon which relief may be granted. The Clerk of the Court is

DIRECTED to terminate WOMAC and DRAPER as defendants in CM/ECF.

       IT IS FURTHER ORDERED that COUNT 1 shall receive further review as to

FORCUM, MORRIS, and VALLABHANNI.

       IT IS FURTHER ORDERED that COUNT 2 is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted. In connection with this dismissal, the

Clerk of the Court is DIRECTED to terminate SIMMON as a defendant in CM/ECF.

       IT IS FURTHER ORDERED that the Clerk of Court shall prepare for FORCUM,

MORRIS, and VALLABHANNI: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service

of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the Complaint, and this Memorandum and Order to Defendant’s place

of employment as identified by Plaintiff. If Defendant fails to sign and return the Waiver of

Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the

Clerk shall take appropriate steps to effect formal service Defendant, and the Court will require

him to pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil

Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with that Defendant’s current work address, or, if not known, that

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or



                                                8
disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to a United States Magistrate

Judge for further pre-trial proceedings. Further, this entire matter shall be REFERRED to a

United States Magistrate Judge for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C.

§ 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: January 30, 2019


                                                 s/ STACI M. YANDLE
                                                 STACI M. YANDLE
                                                 United States District Judge




                                                   9
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, Defendants will

enter their appearance and file an Answer to your Complaint. It will likely take at least 60 days

from the date of this Order to receive Defendants’ Answers, but it is entirely possible that it will

take 90 days or more. When all Defendants have filed Answers, the Court will enter a Scheduling

Order containing important information on deadlines, discovery, and procedures. Plaintiff is

advised to wait until counsel has appeared for Defendants before filing any motions, to give

Defendants notice and an opportunity to respond to those motions. Motions filed before

Defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                10
